Order entered July 31, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-00174-CR

                         JON MATTHEW WOODLAND, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 219th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 219-81351-2018

                                           ORDER
       We REINSTATE this appeal.
       On July 26, 2019, the trial court filed findings of fact. We ADOPT the trial court’s
findings that (1) appellant wishes to prosecute this appeal; (2) appellant, who is indigent, is
represented by appointed counsel Stephanie Hudson; and (3) counsel has not abandoned the
appeal and will have a brief filed by August 14, 2019.
       We ORDER appellant’s brief filed on or before August 14, 2019.
       We DIRECT the Clerk to send copies of this order to the Honorable Jennifer Edgeworth,
Presiding Judge, 219th Judicial District Court; Stephanie Hudson; and to the Collin County
District Attorney.




                                                      /s/   BILL PEDERSEN, III
                                                            JUSTICE